Citation Nr: 9907607	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-05 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
beyond August 31, 1996, pursuant to 38 C.F.R. § 4.30 based on 
convalescence for surgical treatment on September 12, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active service from January 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeal (the 
Board) from a July 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the appellant's claim for an 
extension of a temporary total evaluation beyond August 31, 
1996, based on convalescence for post-operative residuals 
under the provisions of 38 C.F.R. § 4.30.

The Board notes that by written statements dated August and 
October 1996, the veteran withdrew his appeal for entitlement 
to an increased rating, in excess of 20 percent, for his 
service-connected postoperative residuals right shoulder 
separation (major).  Thus, this issue is not currently before 
the Board.

The Board further notes that the veteran, by written 
statement dated September 1997, has submitted a "new" claim 
for an increased evaluation for his service-connected 
postoperative residuals right shoulder separation (major).  
Additionally, in a letter to the Board dated January 1999, 
the veteran appears to be raising the issue of entitlement to 
educational and/or vocational benefits.  As these issues have 
not yet been addressed by the RO, they are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran is service connected for residuals of 
separation of the right (major) shoulder, postoperative, 
rated as 20 percent disabling.

2.  On September 11, 1995, the veteran was admitted to a VA 
hospital and on September 12, 1995, underwent arthroscopic 
surgery of the right shoulder for subacromial decompression 
and an open re-exploration and revision of the distal 
clavicle resection.  Thereafter, a temporary total evaluation 
was assigned under 38 C.F.R. § 4.30 for the period of 
September 11, 1995 to November 1, 1995, based on surgical 
treatment requiring convalescence.  

3.  The RO granted repeated extensions of the temporary total 
evaluation: to December 1, 1995; then to January 1, 1996; 
then to April 1, 1996; then to June 1, 1996; and then through 
August 31, 1996.

4.  As of September 1, 1996, the veteran had no unhealed 
post-operative residuals from the September 1995 surgery and 
had completed all post-operative therapy.  


CONCLUSION OF LAW

The criteria for an extension of a temporary 100 percent 
rating beyond August 31, 1996, pursuant to 38 C.F.R. § 4.30, 
for convalescence following surgery on September 12, 1995, 
have not been met.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concedes that the appellant has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the appellant's claim.

The veteran has claimed that an additional extension of his 
temporary total evaluation beyond August 31, 1996, is 
warranted as he was not discharged from follow-up visits with 
the orthopedic clinic until October 1996.  

According to 38 C.F.R. § 4.30 (1998), following discharge 
from a hospital, a total (100 percent) rating will be 
assigned from the date of hospital admission and continued 1, 
2, or 3 months from the first day of the month following 
hospital discharge when it is shown that treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a)(1), (2), and (3) (1998).  

The total rating under 38 C.F.R. § 4.30 may be extended for 
1, 2, or 3 months beyond the initial 3 months under this 
section for any of the above listed conditions.  See 
38 C.F.R. § 4.30(b)(1) (1998).

There is also provision for additional extension of the 
temporary 100 percent rating for 1 or more months up to 6 
months beyond the initial 6 month period for conditions 
listed in subsections (2) and (3) with approval of the 
Adjudication Officer.  See 38 C.F.R. § 4.30(b)(2) (1998).  

It is further noted that the effective date for the payment 
of monetary benefits based on increased award of compensation 
under 38 C.F.R. § 4.30 may not be made for any period before 
the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31 (1998).

The veteran was admitted on September 11, 1995 and underwent 
surgery of his right shoulder on September 12, 1995.  The VA 
hospital summary report noted that the veteran underwent 
arthroscopic subacromial decompression and open re-
exploration and revision of a distal clavicle resection.  
Bony spikes left on the distal clavicle and exuberant scar 
tissue were all resected.  He was discharged on September 14, 
1995, with instructions for home physical therapy.  He could 
remove the sling in two days but was to perform no lifting 
with the right arm.  The prognosis at discharge was that the 
veteran would require approximately twelve weeks of therapy 
and would not be able to return to any heavy lifting for 
approximately six months, although he might be able to do 
light duty in approximately 10 to 12 weeks.  He would require 
extensive therapy and would not be able to return to work for 
some period of time.

By rating decision dated September 1995, the RO assigned a 
temporary total rating based on required convalescence under 
38 C.F.R. § 4.30 from September 11, 1995 (with payment to 
commence October 1, 1995) to continue until November 1, 1995.  
It was subsequently extended to December 1, 1995.

In January 1996, the temporary total evaluation under 
38 C.F.R. § 4.30 was extended to February 1, 1996.  Another 
extension was granted by rating decision dated April 1996, 
extending the temporary total evaluation under 38 C.F.R. 
§ 4.30 to June 1, 1996.

VA outpatient orthopedic clinic note dated May 1996, noted 
that the veteran had two prior surgeries for right shoulder 
impingement.  He had achieved some relief but still had 
persistent right shoulder pain.  He had not worked since 
February 1994.  Physical examination revealed a healed 
anterior shoulder scar with deltoid atrophy.  The diagnostic 
impression was "right shoulder pain - improving".  The 
veteran was to continue his occupational therapy as he was 
not ready to return to work full time.  However, it was ok to 
do light duty if available.  He was to return to the clinic 
in three months for re-evaluation.

VA examination report dated July 1996, indicated that the 
veteran had originally injured his right shoulder in service 
in 1982.  He had initial surgery in 1994 and another surgery 
in 1995.  He had some improvement after the surgery in 1995; 
however, over the last two to three months he had experienced 
increasing problems.  Physical examination revealed no 
swelling, limitation of motion, and a clear bony deformity 
with the distal part of the right clavicle missing.  The 
examiner noted that there was clearly functional impairment 
secondary to the lack of mobility; for example, the veteran 
was unable to put his shirt on by himself.  

By rating decision dated July 1996, the RO extended the 
veteran's temporary total evaluation under 38 C.F.R. § 4.30 
through August 31, 1996.  

VA outpatient orthopedic clinic note dated October 1996, 
noted that the veteran had been discharged from occupational 
therapy in August 1996, and desired to return to work.  He 
was unsure whether he could do heavy lifting (more than 20 
pounds).  Physical examination revealed a healed scar and 
limited range of motion.  The assessment was chronic right 
shoulder impingement, with two prior surgeries.  Vocational 
rehabilitation for retraining was recommended.  The veteran 
was discharged from the orthopedic clinic.

The veteran's request for an extension of his temporary total 
disability rating under 38 C.F.R. § 4.30 beyond August 31, 
1996, was denied by rating decision of December 1996.  The 
veteran has appealed that decision.

ANALYSIS

As noted above, the maximum period for a temporary total 
(100%) rating under 38 C.F.R. § 4.30 is twelve months.  The 
veteran was assigned a 100% rating under paragraph 4.30 for a 
period of 11 months.  Thus, there is potential entitlement to 
extension of the temporary total rating for one more month 
under 38 C.F.R. § 4.30.  

However, the Board finds that the preponderance of the 
evidence clearly shows that the veteran did not meet the 
criteria for a temporary total rating under 38 C.F.R. § 4.30 
after August 31, 1996, based on surgery performed on 
September 12, 1995.  The July 1996 VA examination report as 
well as VA clinical treatment records dated in May and 
October 1996, show no unhealed post-operative residuals of 
surgery as of September 1, 1996; nor is there any medical 
evidence of immobilized major joint or necessity for body 
cast, incapacity for weight bearing, or confinement either to 
a wheelchair or his house as a result of postoperative 
residuals of said surgery.  Thus, the Board finds that 
entitlement beyond August 31, 1996, is not warranted.  

Therefore, the veteran's claim for entitlement to an 
extension beyond August 31, 1996, for a total disability 
rating under the provisions of 38 C.F.R. § 4.30 must be 
denied.


ORDER

Extension of a temporary total rating beyond August 31, 1996, 
is denied under the provisions of 38 C.F.R. § 4.30, for 
convalescence following surgery on September 12, 1995.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


